Citation Nr: 0401731	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-10 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for residuals of right foot 
scalding.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied reopening a final 
decision denying service connection for scalding residuals of 
the right foot.  While on appeal, the RO subsequently 
reopened the claim and denied the claim on the merits 
following de novo review.  The veteran pursued his appeal.  

Pursuant to 38 C.F.R. § 20.900 (c) (2003), a Deputy Vice 
Chairman of the Board has granted a motion for advancement on 
the docket in this case due to the veteran's age.



FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO denied service 
connection for residuals of right foot scalding; the veteran 
was notified of the decision and advised of his appellate 
rights; although the veteran subsequently submitted a 
statement pertaining to the evidence submitted to help 
substantiate his claim, he did not perfect his appeal; and 
the March 1997 RO decision became final.

2.  Evidence associated with the claims file since the March 
1997 RO decision is relevant and probative and, when viewed 
in conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claim for 
residuals of right foot scalding.




CONCLUSIONS OF LAW

1.  The RO's March 1997 decision denying the veteran's 
service connection claim for residuals of right foot scalding 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.204, 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's service connection claim for residuals of right 
foot scalding has been submitted subsequent to the RO's March 
1997 decision; the service connection claim for residuals of 
right foot scalding is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, under 38 U.S.C.A. § 7014(a), 
all questions in a matter subject to a decision by the 
Secretary shall be subject to one review on appeal to the 
Board.  In the instant case, the Board must first determine 
whether it has jurisdiction to proceed by assessing the 
question of whether the veteran has, in fact, presented new 
and material evidence sufficient to reopen his service 
connection claim for residuals of right foot scalding, 
because doing so goes to the Board's jurisdiction to reach 
the underlying service connection claim and adjudicating it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Marsh v. West, 11 Vet. App. 468, 471 (1998); Smith 
(Irma) v. Brown, 10 Vet. App. 330, 332 (1997).  Accordingly, 
the Board has recharacterized the issue on appeal as to 
whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for residuals 
of right foot scalding.

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  See 38 U.S.C.A. § 5100 et. seq..  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim that was received on or after August 29, 2001.  
As the present claim to reopen was received prior to that 
date, the appeal will be decided under the older version of 
38 C.F.R. § 3.156.  

In addition, it is noted in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. §  5108."  See 38 U.S.C.A. § 5103A(f).  
Therefore, the change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
If it is determined that such evidence has been presented, 
the claim will be reopened, and any required development 
would be undertaken.  See Elkins v. West, 12 Vet. App. 209 
(1999).  

New and Material

In a March 1997 rating decision, the RO denied service 
connection for residuals of right foot scalding; the veteran 
was notified of the decision and advised of his appellate 
rights; although the veteran submitted a statement regarding 
the evidence submitted to help substantiate his claim, he did 
not perfect his appeal; and the March 1997 decision became 
final.

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  A substantive 
appeal must be filed within sixty days that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bear directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously reviewed is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

At the time of the RO's March 1997 decision, the veteran's 
service medical records were not available, although multiple 
attempts to obtain them were made.  Apparently those records 
were destroyed in a fire that occurred at the National 
Personnel Records Center in 1973.  The records that were 
available consisted of VA and non-VA medical records for 
various periods in 1995 and 1996.  These records indicate 
that the veteran has a well-healed surgical scar about the 
ankle, complaints of right leg swelling and a history of 
diabetes and asthma.  However, the RO found that the evidence 
was not new and material so as to warrant reopening of a 
prior final decision denying service connection for claimed 
residuals of a right foot scalding.  

The evidence submitted subsequent to the RO's March 1997 
decision, consists of statements by the veteran, a copy of a 
letter, allegedly signed by the veteran, with an accompanying 
envelope, both dated in July 1944, addressed to his aunt, 
Mrs. Rogers, a medical statement from J. Ford, M.D., and a 
report of the veteran's March 2003 VA examination.  

The above-mentioned copy of a July 1944 letter mentions the 
veteran having been in the hospital for getting burned.  The 
medical statement from Dr. Ford notes the veteran has chronic 
right foot pain, secondary to an injury that occurred in 1943 
during active duty in the U.S. Army.  Both of these pieces of 
evidence are new and bear directly and substantially on the 
specific matter currently under consideration.  This evidence 
is neither cumulative nor redundant and, which by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, see 38 C.F.R. § 3.156(a); 
particularly in light of the fact that the veteran's service 
medical records are not available, apparently having been 
destroyed in a fire at the National Personnel Records Center.  
The Board, having determined that new and material evidence 
has been added to the record, the veteran's claim for service 
connection for residuals of right foot scalding is reopened.  


ORDER

To the extent that the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim seeking service connection for residuals of right foot 
scalding, the appeal is granted.




REMAND

Since the issue of entitlement to service connection for 
residuals of right foot scalding is reopened and subject to 
de novo review.  Further, the issue is subject to the 
provisions of the recently enacted VCAA.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.   

A review of the claims file reveals that the veteran received 
various correspondences from VA pertaining to his claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that, if VA has failed to 
specifically discuss the required notice to the veteran of 
the information and evidence necessary to substantiate his 
claim, to indicate what portion of any such information or 
evidence is to be provided by which party, and failed to 
discuss whether the documents that it referenced, or any 
other document in the record, VA did not satisfy the standard 
set forth by the VCAA.  More specifically, VA has failed to 
adequately discuss their amended duty to notify the veteran 
regarding his claim for service-connected benefits.  
Moreover, VA failed to inform the veteran which evidence VA 
will seek to provide and which evidence the veteran is 
responsible for providing, citing Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Consequently, a general letter 
addressing these provisions is insufficient.  The 
correspondence must be very specific as to what evidence the 
veteran is responsible for.  

If VA failed to discuss the notice requirement, VA did not 
consider all applicable provisions of law and provide an 
adequate statement of reasons or bases for its decision.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standard required under the Quartuccio and Charles cases; 
therefore, this is a violation of due process that must be 
addressed before the Board can move forward with this claim.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his claimed right 
foot injury and due to the circumstances 
of this case, specifically, the 
unavailability of the veteran's service 
medical records, explore and make the 
veteran aware of other inquiry options.  
After securing the necessary release(s), 
the RO should obtain copies of those 
records, to include all previous x-ray 
reports, that are not already in the 
claims file, and have them associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.  

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



